Judgments and orders unanimously affirmed, with costs. (Appeal from judgment, amended judgment, order and amended order of Erie Trial Term for plaintiff against defendant Ford Co.; also in favor of third-party defendant Seifert for no cause of action, pursuant to a directed verdict after a special finding by the jury that the negligence by defendant Ford Co. was active. The order and amended order denied motions by defendant Ford Co. for a directed verdict dismissing the complaint or for a new trial, and for a directed verdict setting aside the jury’s verdict as to active negligence as to the Ford Co. or for a new trial.) Present — Bastow, J., Goldman, J. P., Halpern, McClusky and Henry, JJ.